Citation Nr: 0527129	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  This rating denied service 
connection for vertigo and for TDIU.  In addition the RO 
found that new and material evidence had not been submitted 
to reopen the claim for a bilateral hearing disability.

In September 2002 the Board reopened the claim for 
entitlement to service connection for bilateral hearing loss.  
Subsequently in December 2003 the Board remanded the issues 
of entitlement to service connection for bilateral hearing 
loss, vertigo, and TDIU for additional development.

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board requested 
additional testing and VA examinations in August 2002 and 
March 2003.  This additional development was completed.  
However, in May 2003, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated provisions 
of 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 234 F.3d 
682 (Fed. Cir. 2003).  The Board no longer has authority to 
decide claims based on new evidence that it develops or 
obtains without obtaining a waiver.  Thus, in December 2003, 
the Board remanded this case to the RO for initial 
consideration of the new evidence.  

By rating action in November 2004 entitlement to service 
connection for a right ear hearing loss was granted and a 
noncompensable rating was assigned.  In addition service 
connection for vertigo was granted and a 10 percent rating 
assigned.  By separate rating action in November 2004 
entitlement to service connection for a left ear hearing loss 
and entitlement to TDIU were denied.  The only issues before 
the Board therefore are entitlement to service connection for 
a left ear hearing loss disorder and TDIU.


FINDINGS OF FACT

1.  A left ear hearing loss was not present in service or 
initially manifested until many years after service, and the 
medical evidence of record does not establish any etiological 
relationship between the veteran's current left ear hearing 
loss and his military service.

2.  The veteran has the following service-connected 
disabilities: vertigo, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; residuals of right 
ankle injury, rated as 0 percent disabling; scar, right ear, 
rated as 0 percent disabling; and hearing loss, right ear, 
rated as 0 percent disabling; the combined rating for the 
service-connected disabilities is 20 percent.

3.  The veteran has a high school education.  He has had 
occupational experience as a mechanic, and he last worked 
full-time in February 1995.  The veteran has been found to be 
disabled for nonservice-connected pension purposes by rating 
action dated in February 1998.

4.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.   


CONCLUSIONS OF LAW

1.  A left ear hearing loss was not incurred in or aggravated 
during service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2004).  

2.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The veteran was notified of the VCAA as it applies to his 
claims by correspondence dated in July 2001, February 2004, 
and July 2005, by May 2002 statement of the case, and by 
November 2004 supplemental statement of the case (SSOC).  The 
RO advised the veteran in the July 2001, February 2004, and 
July 2005 correspondence what information and evidence was 
needed to substantiate his claims.  This correspondence also 
advised him what information and evidence must be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed conditions and enough information for 
the RO to request records from the sources identified by the 
veteran.  He was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claims.  
The correspondence advised him what information and evidence 
would be obtained by VA, namely, medical records, employment 
records, and records from other Federal agencies.  The May 
2002 SOC and November 2004 SSOC notified the veteran of the 
information and evidence needed to substantiate the claims 
and addressed the VCAA "fourth element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  When considering the notification letters and 
the other documents described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The veteran has been provided opportunities to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issues on appeal were 
re-adjudicated and a SSOC was provided to the veteran.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

With respect to VA's duty to assist, the RO obtained all 
medical records identified by the veteran.  The VCAA duty to 
assist also requires that VA provide a medical examination 
and obtain a medical opinion when necessary for an adequate 
decision.  See 38 C.F.R 3.159(c)(4).  The Board notes that VA 
examinations have been afforded the veteran and specific 
medical etiology opinions were obtained in this case.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Factual background.  The service medical records are negative 
for any complaints, findings or diagnoses of hearing loss.  
The July 1972 separation examination revealed 15/15 hearing 
bilaterally.

In a VA examination in August 1997 the examiner noted that 
the veteran was involved in an automobile accident in 1971 
and had perforated his right eardrum.  It was noted that he 
had had surgery on the right eardrum one week prior to the 
examination.  The examiner stated that the right tympanic 
membrane was deformed and the ear canal was narrowed.  The 
left tympanic membrane was clear, with no left ear problems 
noted.

By rating action in February 1998 service connection was 
granted for a right ear scar, residual of laceration, and a 
noncompensable rating was assigned.  In addition service 
connection was denied for bilateral hearing loss.  
Entitlement to a VA pension was granted.

In June 2001, the RO received a claim to reopen the service 
connection claim for hearing loss.  In addition the veteran 
claimed entitlement to service connect for vertigo.  He also 
filed a claim for entitlement to TDIU.

In July 2001, the veteran notified the RO that he had no 
additional evidence to submit.

By rating action in February 2002 the RO found that no new 
and material evidence had been submitted and service 
connection for a bilateral hearing disorder was denied.  
Service connection for vertigo was also denied, as was 
entitlement to a TDIU.

In September 2002 the Board reopened the claim for service 
connection for defective hearing.

In a January 2003 VA examination, the examiner noted that the 
veteran had been followed by VA since 1997 for asymmetrical 
mixed hearing loss.  He had a tympanoplasty on the right ear 
in 1999.  Serial audiograms revealed fluctuations in hearing 
sensitivity in the left ear ranging from normal in 1997 to 
severe in 2002.  An audiogram in May 2002 indicated mild to 
moderate hearing loss in the left ear.  

The examiner noted no history of hearing loss at separation 
from service.  There were no claims of a hearing loss prior 
to 1997.  The veteran complained of a 30 year history of 
hearing problems.  He did not report any noise exposure 
during or after service.  A standard audiological test was 
conducted.  The left ear revealed mild to moderate 
sensorineural hearing loss.  Ipsilateral acoustic reflexes 
were present with type A tympanogram.  For unknown reasons 
the veteran had difficulty responding to test stimuli in a 
prompt and consistent manner.  Reported puretone thresholds 
improved by 15 to 30 decibels during testing and speech 
recognition thresholds improved by 40 decibels.  Bone 
conduction testing was not done due to inability to 
appropriately respond to test stimuli.  The examiner noted 
that the lack of any documentation of hearing loss upon 
discharge or claim of hearing loss prior to 1997 suggested 
that it was unlikely that the present hearing loss was 
related to military service.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
45
45
LEFT
40
45
40
45
45

Average pure	tone thresholds at 1000, 2000, 3000, and 4000 
Hertz were 46 decibels for the right ear and 44 decibels for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear, and of 84 percent in 
the left ear.  

A July 2003 VA clinical progress note revealed mild hearing 
loss from 1000 Hertz to 4000 Hertz in the right ear, and mild 
hearing loss from 3000 Hertz to 4000 Hertz in the left ear. 

In an August 2003 VA examination, the examiner noted active 
drainage and conductive component in the ears.  A 
neurological examiner noted the veteran developed problems 
with his right ear including significant drainage warranting 
surgery in 1997.  The hearing problem had worsened over time.  
While he sustained an injury to the right ear in service, he 
also complained of a left ear hearing loss.  The onset of the 
hearing problems was reported by the veteran to have been in 
service but he was young and did not pay much attention to it 
at the time.  The examiner opined the veteran had significant 
hearing loss in the right ear.  Based on the veteran's 
history, it was likely that the injury that he sustained 
during service in 1971 was linked to the right ear hearing 
loss.  Regarding the left ear hearing loss he noted that, 
"It is hard to comment on the cause or relationship 
affecting the left ear." 

By rating action in November 2004 service connection was 
granted for a right ear hearing loss, and a noncompensable 
rating was assigned.  Service connection was also granted for 
vertigo, and a 10 percent rating was assigned.  

The claims file contains extensive VAMC clinical treatment 
records.  These include treatment for bilateral hearing loss 
and vertigo, as well as other physical disorders.  The 
veteran has stated in previous correspondence that all his 
treatment is through the VAMC and it appears all treatment 
records are of file.

Legal Criteria.   In general, service connection may be 
established for a disability resulting from an injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  VA regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  If 
a veteran served 90 days or more during a period of war or 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of ten percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

With respect to hearing loss, for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Hearing impairment is evaluated 
consistent with 38 C.F.R. § 4.85, Tables VI, VIA, VII, 
Diagnostic Code 6100, and § 4.86.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a) (2004).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war. It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rating totally disabled.  38 C.F.R. § 4.16(b).  Therefore, 
rating boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.  

VA law provides that a total rating for compensation purposes 
based on unemployability will be granted when the evidence 
shows that a veteran, by reason of service-connected 
disabilities, is precluded from obtaining or maintaining any 
gainful employment consistent with education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004). 

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither nonservice-connected disabilities nor 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).  


I. Left Ear Hearing Loss.  Although the veteran contends that 
he has a left ear hearing loss related to his military 
service, the service medical records are negative for 
reference to any complaints or findings of left ear hearing 
difficulty.  The veteran's September 1970 induction 
examination and his July 1972 separation examination revealed 
his hearing was within normal limits for VA purposes.  

The veteran is not required to show that he met the criteria 
of 38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  In this case, 
however, evidence of a hearing loss disability was not noted 
until approximately 2003 when clinical records noted that the 
veteran had mild hearing loss from 3000 to 4000 Hertz in the 
left ear. 

The veteran has been requested to submit evidence in support 
of his claim by the RO but has failed to do so.  Other than 
submitting the initial claim for hearing loss, he has 
submitted no information to support his claim other than to 
note that all his treatment has been through VA.  

Despite the veteran's contention that he has had a chronic 
left ear hearing disorder since service, the evidence does 
not support a finding of a left ear hearing disorder in 
service, nor does the evidence show that his present left ear 
hearing disorder is the result of disease or injury incurred 
in service.  The opinion expressed by the audiologist who 
examined the veteran in January 2003 is persuasive.  The 
veteran's lay opinion to the effect that his currently 
diagnosed left ear hearing disorder is attributable to his 
period of service is not competent evidence of such a nexus 
since lay persons are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of competent medical evidence that the veteran's 
current left ear hearing disorder began during his military 
service or was caused by some event of such service, service 
connection is not warranted.

In sum, the Board places great probative value on the service 
medical records which reflect that the veteran's hearing was 
within normal limits when he was examined prior to release 
from service, the lack of post-service documentation of 
complaints or treatment for left ear hearing loss until many 
years after service, the January 2003 opinion, and the 
absence of medical evidence establishing a nexus between 
military service and the veteran's current left ear hearing 
loss.  As such, the claim for service connection for a left 
ear hearing loss disorder must be denied.  


II.  TDIU.  The veteran has been deemed unemployable by the 
VA due to his nonservice-connected disabilities including: 
cirrhosis of the liver, rated as 30 percent disabling; 
gastroesophageal reflux, rated as 10 percent disabling; 
otitis externa, rated as 10 percent disabling; chronic 
prostatitis, rated as 10 percent disabling; hemorrhoids, 
rated as 0 percent disabling; and left ear hearing loss, 
rated as 0 percent disabling.

However, as noted above, in determining whether the veteran 
is entitled to a total disability rating based upon 
individual unemployability neither nonservice-connected 
disabilities nor advancing age may be considered.  The 
veteran has the following service-connected disabilities:  
vertigo, and tinnitus, each rated as 10 percent disabling, as 
well as the following disability which are each rated as 0 
percent disabling:  residuals of right ankle injury; scar, 
right ear; and hearing loss, right ear.  The combined rating 
for the service-connected disabilities is 20 percent.  See 38 
C.F.R. § 4.25 (combined ratings table).  Thus, the percentage 
criteria set forth at 38 C.F.R. § 4.16(a) for TDIU are not 
met.

The Court has held that where a claimant does not meet the 
schedular requirements of 4.16(a), the Board has no authority 
to assign a TDIU rating under 4.16(b) and may only direct the 
RO to refer the claim to the Under Secretary for Benefits or 
the Director of the VA Compensation and Pension Service for 
such extraschedular consideration.  Bowling v. Principi, 15 
Vet. App. 1 (2001); see also VAOPGCPREC 6-96.

The Board must determine whether there are unusual 
circumstances, peculiar to this veteran, which prevent him 
from having the usual amount of success to be expected in 
overcoming the handicap of his service-connected 
disabilities.  In this case, the Board finds no such unusual 
circumstances.  There is no evidence of record that suggests 
that the service-connected disabilities preclude substantial 
gainful employment.  The mere fact that the veteran is not 
working, and has not worked for many years does not equate to 
a showing of total disability due to service-connected 
disability.

There is no probative evidence showing that the veteran is 
unable to work now due to his service-connected right ankle 
disorder, vertigo, tinnitus, right ear scar, and right ear 
hearing loss.  Rather, the evidence shows that he has 
nonservice-connected disabilities, including cirrhosis of the 
liver, hemorrhoids, hepatitis, and chronic prostatitis, which 
have a significant impact on his ability to work.  

The Board finds, based on the above, that the record does not 
reflect an unusual circumstance such that the veteran's case 
should be referred for extraschedular consideration.  
Accordingly, the Board concludes that his appeal for TDIU 
must be denied.  After consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).


ORDER

Service connection for a left ear hearing disorder is denied.

Entitlement to TDIU is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


